375 U.S. 44 (1963)
FIELDS ET AL.
v.
SOUTH CAROLINA.
No. 335.
Supreme Court of United States.
Decided October 21, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF SOUTH CAROLINA.
Jack Greenberg, Constance Baker Motley, Matthew J. Perry and Lincoln C. Jenkins, Jr. for petitioners.
Daniel R. McLeod, Attorney General of South Carolina, Everett N. Brandon, Assistant Attorney General, and Julian S. Wolfe for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment is reversed. Edwards v. South Carolina, 372 U. S. 229.